Citation Nr: 1825788	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.   

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.  

4.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from February 1961 to January 1965, with additional subsequent service in the Navy Reserves.  He died in June 2013.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction of this case has since transferred to the VA Regional Office (RO) in Phoenix, Arizona.   

In July 2017, the appellant testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for the cause of the Veteran's death is   addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her July 2017 video conference hearing, prior to the promulgation of a decision in the appeal, the appellant expressly stated that she wished to withdraw her appeal with respect to the claims of entitlement to DIC under 38 U.S.C. § 1318, death pension benefits, and accrued benefits.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the appellant's claims of entitlement to DIC under 38 U.S.C. § 1318, death pension benefits, and accrued benefits have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the July 14, 2017 video conference hearing, the appellant requested to withdraw from appellate review her claims for entitlement to DIC under 38 U.S.C. § 1318, death pension benefits, and accrued benefits.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a), (b).  

In the present case, the appellant's request for withdrawal was received prior to the promulgation of a decision in the appeal.  Therefore, as the appellant has withdrawn the aforementioned issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the withdrawn issues on appeal and the claims are dismissed.


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is dismissed.   

Entitlement to death pension benefits is dismissed.

Entitlement to accrued benefits is dismissed.  


REMAND

Although the Board regrets the additional delay, the remaining issue on appeal must be remanded for further development to ensure that there is a complete record upon which to decide the appellant's claim and so that she is afforded every possible consideration. 

The appellant seeks service connection for the cause of the Veteran's death, identified on the death certificate as ischemic cardiomyopathy.  Rheumatoid arthritis and chronic obstructive pulmonary disease (COPD) were noted to be other significant conditions contributing to the Veteran's death.  The appellant contends that the Veteran was exposed to herbicide agents and/or asbestos during service, which may have contributed to his cause of death.  Specifically, the appellant argues that the Veteran was exposed to asbestos while serving onboard the USS Black, a World War II-era Navy destroyer.  Further, she contends that the Veteran was a Navy SEAL and was involved in covert missions in the Republic of Vietnam during the late 1960s and early 1970s, where he was exposed to herbicide agents.            

Initially, the Board notes that the Veteran's military personnel records show that he served on the USS Black from December 1961 until about October 1964, which, for part of this time, operated off the coast of the Republic of Vietnam in the Gulf of Tonkin.  Interestingly, the Veteran's DD 215 shows that the Veteran earned, in pertinent part, the Combat Action Ribbon, the Vietnam Service Medal, the Republic of Vietnam Gallantry Cross Unit Citation Medal, and the Republic of Vietnam Civil Actions Unit Citation Medal.  However, the Veteran's service personnel records do not show, and the appellant does not argue, that the Veteran served in-country in the Republic of Vietnam during his time onboard the USS Black.  Further, the records also do not show that the Veteran engaged in combat operations that would have warranted the receipt of the Combat Action Ribbon.  

The appellant contends that the Veteran was also in receipt of the Silver Star and the Purple Heart.  She has submitted photographic evidence of these medals to VA.  However, the Veteran's DD 215 does not show that the Veteran received either of these medals, and his service treatment records do not reflect that he sustained an injury in combat.  Further, during the time that the appellant claims the Veteran was involved in covert missions in Vietnam as a Navy SEAL in the late 1960s and early 1970s, his personnel records show him as a Reservist.     

In light of these discrepancies, the Board finds that further development is warranted to attempt to corroborate the appellant's contentions, including, whether the Veteran was a Navy SEAL who served in the Republic of Vietnam in the late 1960s and early 1970s.  To this end, the RO should undertake appropriate efforts to secure any outstanding service department records and service treatment records, in an attempt to verify the Veteran's dates of active duty, the nature of his service in Vietnam (or the surrounding waters), and the basis for his award of the Combat Action Ribbon.  The RO should also contact the appropriate service department or records depository to verify the medals and decorations the Veteran received as a result of his military service.  Specifically, attempts should be made to confirm whether the Veteran was in receipt of the Silver Star and Purple Heart, the circumstances of his combat service, and if confirmed, any combat injuries.    

With respect to the appellant's claim that the Veteran was exposed to asbestos in service while serving onboard the USS Black, the Board notes that there is no specific statutory guidance with regard to developing asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on exposure-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA M21-1 Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3.  

A review of the record reveals that the RO has not conducted the evidentiary development needed to make the determinations required by the VA M21-1 Adjudication Procedures Manual with respect to the Veteran's reported exposure to asbestos while serving onboard the USS Black.  On remand, the RO should conduct research, including contacting the National Personnel Records Center (NPRC), the service department, or other appropriate entity, to determine the likelihood that the Veteran was exposed to asbestos during service, taking into account his military occupational specialty and job duties, and the ship he was on.  Thereafter, the RO is asked to make a formal finding regarding the Veteran's in-service exposure to asbestos.  

Next, the Board notes that the Veteran's death certificate shows that he died at the Southern Arizona VA Healthcare System in Tucson, Arizona.  His terminal medical records from this facility have not been associated with the claims file.  As these records are relevant to the claim on appeal, they must be obtained on remand.      

Finally, once the aforementioned development has been accomplished, the Board finds that it is necessary to obtain a retrospective medical opinion before it can properly adjudicate this claim.  The opinion must address the etiology of the Veteran's primary and contributing causes of death (ischemic cardiomyopathy, rheumatoid arthritis, and COPD) and their relationship to his military service, as well as the appellant's theories of entitlement.          
             
Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department including, but not limited to, the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request any outstanding service personnel and service treatment records of the Veteran.  Attempts should be made to verify: the Veteran's periods of active duty service in the United States Navy; the exact nature of his duties and service during his periods of active duty; whether the Veteran had additional periods of service in Vietnam; the circumstances of his combat service, and if applicable, any injuries incurred in combat; and a full list of the medals and decorations received for his military service.  Thereafter, make a formal finding regarding the likelihood that the Veteran had service in the Republic of Vietnam during the applicable period for herbicide agent exposure, and associate the report of this determination with the claims file.    
  
2.  Conduct appropriate development to attempt to verify the Veteran's reported in-service exposure to asbestos, following the procedures set forth in the VA M21-1Adjudication Procedures Manual.  Thereafter, make a formal finding regarding the likelihood of such exposure during the Veteran's active service and associate the report of this determination with the claims file.

3.  Obtain and associate with the claims file any outstanding VA medical records, including those from the Southern Arizona VA Healthcare System.

4.  Then, forward the Veteran's claims file to a medical professional of appropriate expertise to provide a retrospective medical opinion that addresses the etiology of the Veteran's primary and contributing causes of death (ischemic cardiomyopathy, rheumatoid arthritis, and COPD).  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's ischemic cardiomyopathy was incurred in or caused by an in-service injury, illness, or event, to include possible exposure to asbestos and/or herbicide agents?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's rheumatoid arthritis was incurred in or caused by an in-service injury, illness, or event, to include possible exposure to asbestos and/or herbicide agents?    

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD was incurred in or caused by an in-service injury, illness, or event, to include possible exposure to asbestos and/or herbicide agents?    

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    


	(CONTINUED ON NEXT PAGE)






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


